Citation Nr: 1442407	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1966, and December 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) sitting at the San Diego, California, Regional Office.

In December 2006, the Board remanded the claim for PTSD for further development.

In December 2009, the Veteran was informed that the VLJ who had conducted his September 2006 hearing was no longer employed by the Board, that he had the right to an additional hearing before a different VLJ.  The Veteran requested a new hearing.

In January 2010, the Board remanded the appeal in order to afford the Veteran the requested hearing.

In October 2011, the Veteran was scheduled for a hearing before a Veterans Law Judge sitting at the RO.  In November 2011, the Veteran withdrew his hearing request.

In January 2012, the Board remanded the appeal for further development.  At that time, the Board reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2013, the Board remanded the claim for further development.

The Board has separated the claim for PTSD from the claim for an acquired psychiatric disorder as depicted on the title page.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD diagnosis is not based on a stressor involving fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disorder  did not manifest in service or for many years thereafter, and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in January 2003, March 2004, March 2006, February 2007, and May 2013 VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in a June 2014 supplemental statement of the case (SSOC).

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  VA medical opinions have been obtained.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.  The Social Security Administration has indicated that no records are available.

The Veteran also testified at a hearing before a VLJ. During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim.  The VLJ clarified the issues on appeal, clarified the theory of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's June 2012 remand directives, insofar as the RO afforded the Veteran the opportunity to provide authorization to obtain further medical records, obtained updated VA treatment records, conducted the requested research into the Veteran's alleged stressors as discussed further below, and obtained VA medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Laws & Regulations

At the outset, the Board notes that while chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document any psychosis within one year of the Veteran's discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, as discussed below, a psychosis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); 38 U.S.C.A. § 1154(b) (West 2002).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Effective on July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  

The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2013).  

Pursuant to 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

      PTSD

In this case, the current record, including a VA examination report of June 2014, serves  to document a diagnosis of PTSD.

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran alleges the following three stressors as the cause of his current PTSD: (1) following a fatal air plane crash at Point Mugu between August 1963 and August 1965, the Veteran was sent to the site to take photos as part of his duties in the photo lab, and while there he picked up the helmet of the pilot which still contained the pilot's decapitated head; (2) following a homicide at Point Mugu whereby an Airman was killed by a rivet gun (same time frame), the Veteran was called to the crime scene to take photos of the gruesome scene; and (3) while on the flight line at the Naval Air Station, Alameda, California between September 1965 and November 1966), the Veteran and others heard an explosion in a nearby hangar; they ran to the scene to find that a plane captain was accidentally ejected from the cockpit of an aircraft while in the hangar.  See, e.g., Hearing Transcript, p. 6-10.

The Board finds that these stressors are not related to hostile military or terrorist activity.  As for the first stressor, the record, including the hearing testimony and the VA examination reports, indicate that the plane crashed in foggy conditions due to pilot error or accidental circumstances.  There is no allegation that the crash resulted from hostile or terrorist activity.  The second stressor involved a murder of a sailor by another sailor; it too was not the result of hostile or terrorist activity.  The third stressor involved an accidental ejection of a pilot in a hanger, again unrelated to hostile or terrorist activity.

This finding is consistent with the March 2012 VA examiner's determination.  The Board is cognizant that the June 2014 VA examiner determined that the stressors involving the plane crash and the accidental hanger ejection were related to the Veteran's fear of hostile military or terrorist activity.  The Board disagrees, based on a plain reading of the language in the regulation.  Moreover, the Federal Circuit has held that the regulation change involving § 3.304(f)(3) applies only if a Veteran's claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was "perpetrated by a member of an enemy military or by a terrorist."  Hall v. Shinseki, 717 F.3d 1369 (2013).  The June 2014 VA examiner offered no explanation for the findings, and the findings are inconsistent with her own documentation of the Veteran's story of the stressors, which make no mention of an enemy military or a terrorist.  For all of these reasons, the Board finds that regulation is not applicable in this case.

Service treatment records are negative for any complaints or findings PTSD.  At the Veteran's November 1966 and January 1970 service separation examinations, his psychiatric status was evaluated as normal.  VBMS Entry August 15, 1968, p. 39-45/105.

His stressors are uncorroborated.  The crux of the matter in this case turns on the lack of finding that a "credible and supporting evidence that the claimed in-service stressor occurred." 38 C.F.R. § 3.304(f).  The Board has remanded this claim more than once in an effort to verify the Veteran's allegations.  In the most recent remand of May 2013, the Board directed the RO to conduct additional research with the United States Joint Services Records Research Center (JSRRC) and the Naval History and Heritage Command (NHHC).

As for the stressor involving the plane crash, in October 2013 the JSRRC indicated that the NHHC does not maintain the 1963, 1964, and 1965 command histories for the NAS Point Mugu, CA.  However, the JSRRC reviewed the July 1, 1965-December 31, 1966 command history for the Anti-Submarine Warfare
Fighter Squadron-1 (VSF-1).  The history revealed that the VSF-1 was commissioned on July 1, 1965 at NAS Lemoore, CA and moved to NAS Alameda, CA shortly after commissioning, with the first aircraft, an A-4B SKYHAWK, received on September 14, 1965.  The history did not document any fatal crashes during the period July 1, 1965-December 31, 1966.  The JSRRC also reviewed the 1964, 1965, and 1966 command histories for the NAS Alameda.  The histories
Operations Department and Crash and Salvage unit documented 82 Arresting Gear aircraft arrests, six crashes recovered, 379 emergency alerts on aircraft, and 352 emergency crash alarms that Crash Boats responded to (no squadron names listed) during the years January 1, 1964-December 31, 1966.  The histories did not
document the squadron names or any fatal crash incidents as described by the Veteran.  Additionally, the JSRRC reviewed Navy casualty data available to the office.  The casualty data did not document the fatal plane crash incident as described by the Veteran.

As for the stressor involving the hangar ejection, in October 2013, the JSRRC indicated that it reviewed the 1964, 1965, and 1966 command histories for the NAS Alameda. The histories Operations Department and Crash and Salvage unit documented 82 Arresting Gear aircraft arrests, six crashes recovered, 379 emergency alerts on aircraft, and 352 emergency crash alarms that Crash Boats responded to (no squadron names listed) during the years January 1, 1964-December 31, 1966.  The histories did not document the hangar bay ejection incident as described by the Veteran.  The JSRRC also reviewed Navy casualty data available to the office.  The casualty data did not document the hangar bay ejection incident as described by the Veteran.

As for the stressor involving the homicide, in October 2013, the JSRRC indicated that the command history for VSF-1 did not document any sailor deaths/homicides
during the period July 1, 1965-December 31, 1966.  The JSRRC also reviewed Navy casualty data available to the office.  The casualty data did not document the rivetgun homicide incident as described by the Veteran.  The JSRRC recommended that the RO request military police documentation by writing to the Naval Criminal Investigative Service (NCIS).

In October 2013 and January 2014, the RO conducted the appropriate follow-up with the NCIS.  The RO received a negative response from NCIS in April 2014.

The Board acknowledges that VA examiners in March 2012 and June 2014 attributed the Veteran's current PTSD to his alleged stressors, as did providers in September 2002 and September 2006.  See VBMS Entries October 16, 2002 and September 27, 2001, respectively.  However, as the stressors are uncorroborated, service connection cannot be granted.

As aforementioned, the Veteran has been shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  Thus, as a non-combat Veteran, a Veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain credible supporting evidence rather than verified or corroborative evidence substantiating the Veteran's testimony or statements as to the occurrence of the claimed stressors.  To this end, after extensive efforts, VA was not able find supporting evidence of the Veteran's alleged stressors, and a formal finding was issued to this effect after thorough efforts were undertaken.  See VBMS Entry May 2, 2014.  Thus, without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

The medical and lay evidence of record show that the Veteran has a PTSD diagnosis based upon his alleged stressors which he has relayed to medical professionals in the course of seeking psychiatric treatment.  However, each PTSD diagnosis made of record has been based on a stressor lacking credible supporting evidence.  As the Board finds the Veteran's reported stressors to lack credible supporting evidence, the Board finds all of the diagnoses of PTSD to lack probative weight.  It follows that any medical opinion based upon a noncredible stressor is equally not credible, and therefore carries no probative value.  Thus, the record does not contain a PTSD diagnosis that is based upon credible supporting evidence.  See 38 C.F.R. § 3.304(f).  Without credible supporting evidence, the Veteran's claim for service connection fails.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      Acquired Psychiatric Disorder other than PTSD

The Veteran has current diagnoses of major depressive disorder without psychotic features, and alcohol and opioid abuse in remission.  See, e.g., June 2014 VA examination report.

As above, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as it has not been claimed that the disabilities were incurred while engaging in combat.

Also as above, a review of service treatment records reveals no complaints, treatment, or documentation pertaining to a psychiatric disorder.  On separation from service in November 1966 and November 1970, the Veteran's psychiatric assessment was normal.  He voiced no complaints in this regard.

On the issue of nexus, the Board remanded the matter in May 2013 in order to obtain an opinion for any acquired psychiatric disorder other than PTSD.  The pre-remand record contained no such opinion. 

On VA examination in June 2014, the examiner rendered diagnoses of PTSD, major depressive disorder without psychotic features, and alcohol and opioid abuse in remission.  The examiner offered a positive nexus opinion as to the Veteran's alcohol abuse and PTSD.

With regard to the diagnosed alcohol abuse that has been found to be related to service, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol abuse, it must be established as secondary to, or a component of, a service-connected disability.  Here, the Veteran's psychiatric disability is not a service-connected disability, and a direct service connection theory of entitlement is legally precluded.  As such, service connection for alcohol abuse is not possible here as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Unlike PTSD, to warrant service connection for a psychiatric disorder, to include major depressive disorder, credible supporting evidence is not required; rather, credible evidence that the alleged in-service incident occurred is necessary.

With respect to this issue, the Board has carefully considered all of the lay statements of record, to include the Veteran's lay statements.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).

To the extent that the Veteran is competent to so state that he has a psychiatric disability related to an event in service, the Board finds that his statements are not credible, especially in light of the fact that he is attempting to link his major depressive disorder to events that we find did not happen.  The Board must compare the lay evidence of record to the report of the Department of Defense and VA, whose searches have yielded no evidence of events alleged by the Veteran.  We find the negative response of the Agencies involved in the records search to be more probative than the lay statements of record.

Similarly, to the extent that the Veteran is also relying on the medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric symptoms to service based upon evidence which the Board finds is not credible, renders the diagnosis upon which the statements were relied upon, also to be not credible.  Neither medical professionals nor the Veteran have attempted to link his psychiatric disorder to any other event in service other than the three stressors described above (the plane crash, pilot ejection in the hanger, and homicide).  Thus, no probative evidence exists on this record that links any psychiatric disorder, to include major depressive disorder, to an event in service.

Despite the fact that the June 2014 VA examiner did not specifically opine on any relationship between major depressive disorder and service, such an opinion is not necessary and there has been substantial compliance with the Board's May 2013 remand directives.  Extensive efforts to verify the alleged stressors have shown that the incidents could not be corroborated.  Service treatment records show that there were no complaints, treatment, or diagnosis of a psychiatric disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Service connection on a direct basis is simply not warranted.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


